Judgment, Supreme Court, New York County (Frank Blangiardo, J., at hearing, jury trial and *302sentence), rendered July 2, 1987, convicting defendant of grand larceny in the fourth degree and possession of burglar’s tools and sentencing him, as a predicate felon, to concurrent terms of 2 to 4 years and six months, respectively, unanimously affirmed.
Two police officers observed the defendant and another male break into the trunk of the complainant’s automobile with a screwdriver. We find that the officers had probable cause to arrest the defendant and accordingly affirm the hearing court’s determination to deny defendant’s motion to suppress the physical evidence seized (People v Denti, 44 AD2d 44, 47). The complainant testified that the clothing and other items stolen from the car were purchased for approximately $1,500. It was further established that the clothing was in "like-new” condition, having been recently purchased, and only used once or twice. The evidence was sufficient to support the jury’s finding that the value of the property stolen exceeded the $1,000 threshold of Penal Law § 155.30 (1). Under the circumstances presented, the market value of the stolen goods was substantially identical to their replacement value as defined in Penal Law § 155.20 (1). Accordingly, the judgment convicting the defendant of grand larceny in the fourth degree is affirmed. Concur—Murphy, P. J., Kupferman, Ross, Asch and Rubin, JJ.